FILED
                                                    United States Court of Appeals
                                                            Tenth Circuit
                     UNITED STATES COURT OF APPEALS
                                                           July 18, 2012
                                TENTH CIRCUIT
                                                        Elisabeth A. Shumaker
                                                            Clerk of Court

STEVEN HOWARDS,

       Plaintiff - Appellee,

v.                                                   No. 09-1201
                                        (D.C. No. 1:06-CV-01964-CMA-CBS)
DANIEL MCLAUGHLIN, in his                             (D. Colo.)
individual and official capacity;
ADAM DANIELS, in his individual
and official capacity,

       Defendants - Appellants.

VIRGIL D. "GUS" REICHLE, JR., in
his individual and official capacity;
DAN DOYLE, in his individual and
official capacity,

       Defendants.
-----------------------------

UNITED STATES OF AMERICA;
THE STATES OF COLORADO,
OKLAHOMA, UTAH, WYOMING,
SOUTH CAROLINA, AND
VERMONT,

       Amici Curiae.

___________________________

STEVEN HOWARDS,

       Plaintiff - Appellee,
 v.
                                                              No. 09-1202
 VIRGIL D. "GUS" REICHLE, JR., in                (D.C. No. 1:06-CV-01964-CMA-CBS)
 his individual and official capacity;                         (D.Colo.)
 DAN DOYLE, in his individual and
 official capacity,

           Defendants - Appellants,

 DANIEL MCLAUGHLIN, in his
 individual and official capacity;
 ADAM DANIELS, in his individual
 and official capacity,

        Defendants.
 ------------------------------

 UNITED STATES OF AMERICA,

           Amicus Curiae.



                                  ORDER AND JUDGMENT *


Before KELLY, SEYMOUR, and LUCERO, Circuit Judges. **




       *
         This order and judgment is not binding precedent except under the
doctrines of law of the case, res judicata and collateral estoppel. It may be cited,
however, for its persuasive value consistent with Fed. R. App. P. 32.1 and 10th
Cir. R. 32.1.
       **
         After considering the Supreme Court’s opinion remanding this case, this
three-judge panel has determined unanimously that oral argument would not be of
material assistance in the determination of these appeals. See Fed. R. App. P.
34(a); 10th Cir. R. 34.1(G). The causes are therefore ordered submitted without
oral argument.

                                           -2-
      This matter is before us on remand from the Supreme Court. In Howards v.

McLaughlin, 634 F.3d 1131 (10th Cir. 2011), we reversed the district court’s

denial of qualified immunity as to all Secret Service Agents on Mr. Howards’

Fourth Amendment claims, id. at 1143. We also reversed the district court’s

denial of qualified immunity on Mr. Howards’ First Amendment claim as to

Agents Daniels and McLaughlin, but affirmed such denial as to Agents Reichle

and Doyle. Id. at 1149-50.

      The Supreme Court has now reversed our judgment, holding that Agents

Reichle and Doyle also are entitled to qualified immunity on the First Amendment

claim. Reichle v. Howards, 132 S. Ct. 2088, 2097 (2012). Accordingly, all these

defendants are entitled to qualified immunity.

      Therefore, we REVERSE the district court’s denial of qualified immunity

as to these defendants and REMAND for entry of judgment in favor of these

defendants.

                                              Entered for the Court,

                                              Paul J. Kelly
                                              Circuit Judge




                                        -3-